DETAILED ACTION
 Claims 1-20 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John P. Ward on 06/23/2022.
The application has been amended as follows:
	1. (Currently Amended) A method, comprising: 
receiving a login event input from a user, the login event input being 
associated with a session of the user logging into an account;  
	accessing a machine learning model; 
authenticating, with the machine learning model, the user for the account, 
based at least in part on the login event input; [.] 
	the login event input comprises one or more items of biometric data associated with the user;
	an item of the one or more items of biometric data associated with the user is generated by interaction of the user with an input device for logging into the account, the interaction communicating a login credential of the user;
	an item of the one or more items of biometric data associated with the user is keyboard event related biometric data, or mouse event related biometric data;
	the machine learning model is trained by a plurality of login event inputs associated with sessions of the user logging into the account; 
	the machine learning model has been trained by a predetermined threshold number of sessions of the user logging into the account; and
	a vector of mouse features is fused with a vector of keyboard features to generate a vector of login features.  

		2-6. (Canceled)  
		7. (Currently amended) The method of claim 1[2],	wherein an item of the one or more items of biometric data is obtained by monitoring the user interaction with an input device during the session.  

		8. (Currently amended) The method of claim 1[4], wherein the keyboard event related biometric data comprises a set of features associated with keystrokes of the user during the session.  
		9. (Currently amended) The method of claim 1[4], wherein the mouse event related biometric data comprises a set of features associated with dynamics of a mouse movement of the user during the session.  
		10. (Canceled)  
		11. (Currently Amended) The method of claim 1[2], wherein features of biometric data is generated independent of an environment of the user during the sessions.  
		12. (Currently Amended) The method of claim 1[5], wherein the machine learning model is trained by a difference vector based on a plurality of historical user login sessions.  
		13. (Currently Amended) The method of claim 1[5], wherein the machine learning model is based on a random forest classifier.  
		14. (Currently Amended) The method of claim 1[5], wherein the machine learning model is trained in a biased manner that is tolerative of false positive authentication results and sensitive to false negative authentication results.  
		15. (Currently Amended) The method of claim 1[5], wherein the machine learning model is trained applying an oversampling technique to a plurality of login event inputs associated with authenticated user logins.  
		16. (Previously Presented) The method of claim 1, wherein the machine learning model is trained with one or more of: a dataset of biometric data associated with the user logging into the account using a same credential, a dataset of biometric data associated with the user logging into the account using a different credential, 
		a dataset of biometric data associated with other users logging into the account using the same credential, or a dataset of biometric data associated with other users logging into their accounts.   
		17. (Previously Presented) The method of claim 1, wherein the authentication of the user for the account comprises initiating a process of secondary authentication for the user.  

		18. (Currently Amended) A tangible, non-transitory computer-readable medium storing instructions that, when executed, cause a computer system to: 
receive a login event input from a user, the login event input being associated 
with a session of the user logging into an account;  	access a machine learning model; 
authenticate, with the machine learning model, the user for the account, 
based at least in part on the login event input[.];
the login event input comprises one or more items of biometric data associated with the user;
	an item of the one or more items of biometric data associated with the user is generated by interaction of the user with an input device for logging into the account, the interaction communicating a login credential of the user;
	an item of the one or more items of biometric data associated with the user is keyboard event related biometric data, or mouse event related biometric data;
	the machine learning model is trained by a plurality of login event inputs associated with sessions of the user logging into the account; 
	the machine learning model has been trained by a predetermined threshold number of sessions of the user logging into the account; and
	a vector of mouse features is fused with a vector of keyboard features to generate a vector of login features.  
 
		19. (Previously Presented)	The computer-readable medium of claim 18, wherein the login event input comprises one or more items of biometric data associated with the user, an item of the one or more items of biometric data associated with the user being generated by interaction of the user with an input device for logging into the account, the interaction communicating a login credential of the user. 

		20. (Currently Amended) A system comprising:  
		a processor; and 
memory in communication with the processor and storing instructions that, 
when executed by the processor, cause the system to: 
receive a login event input from a user, the login event input being 
associated with a session of the user logging into an account;  
	access a machine learning model; 
authenticate, with the machine learning model, the user for the account, 
based at least in part on the login event input[.];
the login event input comprises one or more items of biometric data associated with the user;
	an item of the one or more items of biometric data associated with the user is generated by interaction of the user with an input device for logging into the account, the interaction communicating a login credential of the user;
	an item of the one or more items of biometric data associated with the user is keyboard event related biometric data, or mouse event related biometric data;
	the machine learning model is trained by a plurality of login event inputs associated with sessions of the user logging into the account; 
	the machine learning model has been trained by a predetermined threshold number of sessions of the user logging into the account; and
	a vector of mouse features is fused with a vector of keyboard features to generate a vector of login features.  
Allowable Subject Matter
Claims 1, 7-9, and 11-20 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Rodriguez discloses establishing an iterative average of identification score; establishing a standard deviation of the iterative identification score; deleting the dwell times and other data of the enrollment series of login attempts; prompting and collecting login specific dwell times; calculating a login identification score; comparing the login identification score to the iterative unified identification score, and updating the iterative scores and the iterative standard deviations and storing between login attempts only an iterative average dwell time, an iterative average flight time, the unified identification score and iterative standard deviation of the unified identification score.
	Turgeman discloses a first session of a user who utilizes a pointing device for interacting with a computerized service, monitoring the pointing device dynamics and gestures of the user; based on the monitored dynamics and gestures, estimating parameters that characterize a sensorimotor control loop model of the user; storing in a database a record indicating that the user is associated with the parameters that characterize the sensorimotor control loop model of the user.
	Delia discloses a method of authentication includes the steps of providing a transaction service provider having a secure server; providing a user; requesting access authorization to the server of the service provider by the user, the server storing a set of use parameters obtained from the authorization access request, the use parameters including at least several prior location coordinates, methods of access, transaction information and access hardware used during the authentication to be used by the transaction service provider in subsequent requests by the user to access the server, the use parameters used in the authentication to be continually updated with the most recent data.
	Davis discloses obtain at least one environmental parameter relating to an event to potentially occur in conjunction with at least one user device; or (ii) perform at least one analysis for the event based at least partially on the at least one environmental parameter and at least partially on at least one utilization indicator of a behavioral fingerprint that is associated with the at least one user device.
	However, all cited prior arts of record fail to disclose in claims 1, 18, and 20, “…  receive a login event input from a user, the login event input being associated with a session of the user logging into an account;  access a machine learning model; authenticate, with the machine learning model, the user for the account, based at least in part on the login event input; the login event input comprises one or more items of biometric data associated with the user; an item of the one or more items of biometric data associated with the user is generated by interaction of the user with an input device for logging into the account, the interaction communicating a login credential of the user; an item of the one or more items of biometric data associated with the user is keyboard event related biometric data, or mouse event related biometric data;  the machine learning model is trained by a plurality of login event inputs associated with sessions of the user logging into the account; the machine learning model has been trained by a predetermined threshold number of sessions of the user logging into the account; and a vector of mouse features is fused with a vector of keyboard features to generate a vector of login features.” (or similar limitations) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US Pub. 20060139148 A1 - a user access device communicably coupled to the locking/unlocking apparatus and a power supply electrically connected to the at least one locking/unlocking apparatus and the user access device.

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642